Exhibit 10.1 WEBSITE CONSTRUCTIONSERVICE AGREEMENT This Website ConstructionService Agreement (the“Agreement”) is entered into as of 27thOctober, 2006 between China Fruits Corporation (the “Company”), a company incorporated under the corporation law of the State of Nevada, U.S.A., of Fu Xi Technology & Industry Park, Nan Feng CountyJiang Xi Province,People’s Republic of Chinaand TSE WAN YI ALICE, with her address at ROOM208, DAVID HOUSE, 8-20 NANKING STREET, KIN, HONGKONG(the “Contractor”). WITNESSETH: That the Contractor is in the business of designing & buildingcompany website, domain name registration, website hosting and regular maintenance, and web-based promotion & advertising; That the Contractor does hereby agree with the Company for the considerations named herein to perform the services stipulated in this Agreement in connection with the work as hereinafter defined and described here for the referenced services. 1． CONTRACTOR SERVICES The Company hereby retains the Contractor as an independent contractor, and the Contractor hereby accepts and agrees to such retention. The Contractor shall provide the Company withthe services set forth in Schedule 1 herein. It is acknowledged and agreed by the Company that the Contractor carries neither professional licenses nor memberships in any self-regulatory organizations. The services of the Contractor shall not be exclusive, nor shall the Contractor be required to render any specific number of hours or assign specific personnel to the Company or its projects. 2． TERM Unless otherwise terminated at an earlier date in accordance with Section 7, the Agreement shall commence as of the date first written above upon signing by both parties and shall continue until 26thOctober，2007 (“Expiration Date”) unless any amendment which changes the term of the Agreement upon signing by both parties.TheAgreement shall automatically expire on the day following the ExpirationDate. 3． TIME AND PLACE The Contractor shall be available to the officers and directors of the Company at such reasonable and convenient times and places as may be mutually agreed upon.
